IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                October 3, 2007
                                No. 05-20297
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk




HARVEY DALE ANGEL,

                                            Petitioner-Appellant,

v.

NATHANIEL QUARTERMAN,
Director, Texas Department of Criminal Justice,
Correctional Institutions Division,

                                            Respondent-Appellee.


                 Appeals from the United States District Court
                      for the Southern District of Texas
                               No. 4:05-CV-892




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*


      Harvey Angel, Texas prisoner # 638529, pleaded guilty of aggravated sexu-
al assault. He appeals following the dismissal of his 28 U.S.C. § 2254 application

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 05-20297

for failure to state a claim and the grant of a certificate of appealability (“COA”)
as to his ex post facto claim. We may affirm the denial of relief under § 2254 on
any basis supported by the record. Scott v. Johnson, 227 F.3d 260, 262 (5th Cir.
2000). Because Angel was given notice of the timeliness issue and an opportu-
nity to respond when a COA was granted, consideration of the limitations period
in 28 U.S.C. § 2244(d) is appropriate. Id. at 262-63. Section 2244(d)(1)(D)
governs the timeliness of claims predicated on parole decisions. See Goodwin v.
Dretke, 118 F. App’x 817, 818 (5th Cir. 2004). Pursuant to this section, the one-
year limitations period for § 2254 applications begins on “the date on which the
factual predicate of the claim or claims presented could have been discovered
through the exercise of due diligence.”
      Giving Angel the benefit of the doubt and assuming arguendo that the lim-
itations period began to run on March 14, 2003, when he was informed that the
new law had been applied to deny his parole, his § 2254 application is untimely.
The limitations period ran from March 14, 2003, until November 26, 2003, when
Angel filed his third state application for postconviction relief. The limitations
period was tolled until January 14, 2004, when this application was denied. The
period expired on May 3, 2004. Therefore, Angel’s application, which was filed
on March 17, 2005, is untimely. Accordingly, we modify the judgment and
dismiss the application as time-barred.
      Angel’s motions to seal his identity and to take judicial notice are denied.
His motion to file a supplemental brief is denied to the extent that he seeks to
provide new information regarding parole and incarceration rates, but to the
extent that the motion cites new caselaw, it is granted. See FED. R. APP. P. 28(j).
      JUDGMENT MODIFIED; § 2254 APPLICATION DISMISSED AS TIME-
BARRED; MOTIONS TO SEAL AND TO TAKE JUDICIAL NOTICE DENIED;
MOTION TO FILE SUPPLEMENTAL BRIEF GRANTED IN PART AND
DENIED IN PART.



                                          2